 

AMENDMENT TO SECURED PROMISSORY NOTE AGREEMENT

 

This Amendment to Promissory Note Agreement (the “Amendment”), is effective as
of August 2, 2012 (the “Effective Date”), and is entered by and between T3
Motion, Inc., a Delaware corporation (“Company”), and JMJ Financial (hereinafter
referred to as the “Holder”).

 

Recitals

 

WHEREAS, Company and the Holder are parties to that certain Secured Promissory
Note Agreement dated July 10, 2012, as amended July 30, 2012 (the “Note”); and

 

WHEREAS, the parties now wish to amend the Note as set forth in further detail
below.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Amendment, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.The maturity date of the Note is hereby extended from August 3, 2012, to
August 7, 2012.

 

2.Except as provided herein, all other provisions of the Note shall remain in
full force and effect until expiration or termination as set forth therein.

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one and the
same agreement. Delivery of an executed counterpart of the signature page to
this Amendment by facsimile or by email of a scanned copy will be effective as
delivery of an original executed counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Effective Date.

 

T3 Motion, Inc.   JMJ Financial                           By:  /s/  Rod Keller  
By: /s/ Justin Keener   Name: Rod Keller   Name: JMJ Financial   Title: Chief
Executive Officer   Title: Its Principal  

 



 

 

 

 

 

 

 

 

 